One of the counsel upon the argument having stated that the affidavit made by Isaac Purdy, and verified on September 25, 1918, he having since died, was submitted to the court at Special Term upon this motion, and the order appealed from failing to recite that affidavit, we remit the matter to the justice who made the order for resettlement of the same, so as to show that that affidavit was read upon the motion, if he shall so find, and the further determination of the appeal will await his disposition. Mills, Rich, Putnam, Blaekmar and Kelly, JJ., concurred.